Citation Nr: 1804718	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to an initial compensable evaluation for bilateral cataracts disability.  

3.  Entitlement to an initial compensable evaluation for erectile dysfunction disability. 

4.  Entitlement to a compensable evaluation prior to October 31, 2013, and thereafter, an evaluation in excess of 20 percent for peripheral vascular disease (PVD) of the left lower extremity

5.  Entitlement to a compensable evaluation prior to October 31, 2013, and thereafter, an evaluation in excess of 20 percent for PVD of the right lower extremity. 




REPRESENTATION

The Veteran represented by:   Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to July 1978 and from February 2003 to January 2004, with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office located in San Juan, the Commonwealth of Puerto Rico (RO).  In pertinent part of that rating decision, the RO awarded service connection for bilateral cataracts, erectile dysfunction, and PVD in both legs, and assigned each a noncompensable evaluation.  The RO also denied the claim for service connection for arthritis.  The Veteran appealed the denial of initial higher evaluations and denial of his claim for service connection. 

In an April 2014 rating decision, the RO increased the assigned evaluation to 20 percent, effective from October 31, 2013 for PVD for each leg.  As the full benefit sought has not been award, the issues of increased ratings remain on appeal. 

In a March 2014 rating decision, the RO granted service connection for major depressive disorder, to include symptoms of nervousness and memory loss, and assigned a 70 percent disability rating.  As this reflects the full award of the benefit sought, the issue of service connection for memory loss and nervous disorder is no longer on appeal. 

The issues of entitlement to service connection for arthritis and entitlement to initial compensable evaluation for bilateral cataracts disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a deformity of the penis.

2.  Prior to October 31, 2013, the Veteran's disabilities due to PVD in the right and left lower extremities have not resulted in diminished peripheral pulses of either lower extremity or in claudication symptoms and ankle/brachial index of 0.9 or less of either lower extremity.

3.  Since October 31, 2013, the Veteran's disabilities due to PVD in the right and left lower extremities have resulted in no more than diminished peripheral pulses, and without evidence of claudication symptoms, trophic changes or ankle/brachial index of 0.7 or less of either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code 7522 (2017).

2.  The criteria for an initial compensable rating prior to October 31, 2013, and thereafter an evaluation in excess of 20 percent for PVD of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7114 (2017).

3.  The criteria for an initial compensable rating prior to October 31, 2013, and thereafter an evaluation in excess of 20 percent for PVD of the right lower extremity have not been met 38 U.S.C. §§1155, 5107  (2012); 38 C.F.R. §§§ 3.321,  4.104, Diagnostic Code 7114 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran's appeal was most recently readjudicated in an April 2014 supplemental statement of the case. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified post-service medical records have been obtained and associated with the claims folder.  The Veteran was afforded with VA examinations in August 2009 and October 2013 in conjunction with his claims.  The record also contains the Veteran's lay statements in support of his claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).





2.  Initial Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Erectile Dysfunction 

Erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the appellant, and he has not contended otherwise. 

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling.  Where the criteria for a compensable rating are not met, a zero percent rating shall be assigned.  38 C.F.R. § 4.31 (2017). 

In this case, although the Veteran reports loss of erectile power, the record shows that he does not report or exhibit deformity of the penis.  Both an August 2009 and an October 2013 VA examination reports showed that the Veteran had erectile dysfunction, but not a deformity of the penis.  Indeed, the Veteran informed the 2013 VA examiner that his penis was normal and he declined physical examination of his genital area. Under these circumstances, the requirements for an initial compensable rating for erectile dysfunction are neither met or nor nearly approximated.  Under these circumstances, the Board can find no basis upon which to assign an initial compensable rating for erectile dysfunction.

PVD

The Veteran's disabilities due to PVD of the right and left lower extremities are evaluated under provisions of the rating schedule pertaining to the cardiovascular system.  See 38 C.F.R. § 4.104.  PVD of the right and left lower extremities is each rated under Diagnostic Code 7114 for the evaluation of arteriosclerosis obliterans.  Id. 

Under Diagnostic Code 7114, a 20 percent rating is warranted for arteriosclerosis obliterans resulting in claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  Id.  A higher rating of 40 percent requires that the disease results in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  Id.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  Id.  A 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  

The notes associated with Diagnostic Code 7114 are as follows: (1): the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure (the normal index is 1.0 or greater); (2) evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans; and (3) these evaluations are for involvement of a single extremity; if more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7114.

Prior to October 31, 2013, a compensable rating is not warranted for PVD of the right or left lower extremity.  An August 2009 VA examination report  shows assessment of peripheral vascular disease in both lower extremities as identified on Doppler duplex scan.  In the examination report, the VA examiner recorded that the Veteran denied any pain in his calves with walking and at rest, peripheral pulses were evaluated as normal and the ankle/brachial index for right lower extremity was 1.06 and the left lower extremity was 1.13.  Subsequent VA treatment records do not reflect findings of claudication in either lower extremity.  The evidence does not show the existence of claudication symptoms concurrent with diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  A compensable evaluation prior to October 31, 2013 is not warranted for either lower extremity.   See 38 C.F.R. § 4.104, Diagnostic Code 7114.  

The Veteran was most recently afforded a VA examination on October 31, 2013, and based on the findings of diminished peripheral pulses recorded in that report, the RO increased the assigned evaluation to 20 percent for each leg, effective from the date of the examination.  In order to warrant a higher evaluation for either leg, the evidence of record must demonstrate no more than claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails), or an ankle/brachial index of 0.7 or less.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  

The October 2013 VA examination report shows that the Veteran reported that he walked on the treadmill two times a week for five minutes.  He stated that he was unable to walk longer because of pain in his left knee.  He denied symptoms of claudication, and a review of the medical records did not show treatment for ulcers or complications of PVD.  He has not undergone re-vascularization procedure.  There was evidence of diminished peripheral pulses, bilaterally.  The VA examiner recorded the ankle/brachial index results from the 2009 examination.  The VA examiner stated that a new Doppler study was not performed because it was not indicated by the findings on clinical evaluation.  

The Board notes that a Doppler study was not performed in conjunction with the 2013 examination.  The Veteran did not report claudication symptoms at that time, and the examiner determined the PVD was stable and a new Doppler study was not indicated by clinical examination.  In the absence of a history of claudication symptoms and finding of stable PVD on clinical evaluation, the Board finds the absence of a Doppler study in 2013 is not prejudicial. 

The findings from the October 2013 examination and competent evidence since then do not show the existence of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, trophic changes, or an ankle/brachial index of 0.7 or less.  As such, the evidence of record does not support an evaluation in excess of 20 percent for PVD disability in either leg since October 2013.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  

In sum, a compensable rating prior to October 31, 2013, and thereafter an evaluation in excess of 20 percent is not warranted for either lower extremity.  Accordingly, the claim is denied.



ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction disability is denied 

Entitlement to a compensable evaluation prior to October 31, 2013, and thereafter, an evaluation in excess of 20 percent for disability due to PVD of the left lower extremity is denied

Entitlement to a compensable evaluation prior to October 31, 2013, and thereafter, an evaluation in excess of 20 percent for disability due to PVD of the right lower extremity is denied. 


REMAND

The Veteran seeks entitlement to service connection for arthritis and a higher initial evaluation for his bilateral cataracts disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Arthritis 

The Veteran contends that his arthritis is a result of his period of service.  He has not specified which joint or joints affected by arthritis for which he is seeking service connection.  Notably, the Veteran has already been awarded service connection for degenerative arthritis in his left knee and right wrist.  He was previously denied service connection for lumbar myositis with mild arthritis in a May 2005 rating decision, and a review of his post-service medical records shows he also has a current diagnosis of degenerative arthritis in his right shoulder.  The Board finds that the Veteran should be contacted and asked to clarify his claim for arthritis in order to identify which affected joint or joints that he wishes to seek service connection.  

If the Veteran identifies that his lumbar spine as an area affected by arthritis, then he should be provided with proper notice on  what constitutes both 'new' and 'material' evidence to reopen his previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to other identified joint or joints affected by arthritis, the required development actions should be taken, to include a VA examination. 

Bilateral Cataracts 

The record does not reflect that the Veteran has undergone surgery for his cataracts.  His cataracts are preoperative.  As such, his bilateral eye disability will be evaluated based on visual impairment, which includes consideration of impairment of visual acuity, visual fields, and muscle functions.  See 38 C.F.R. § 4.79, Diagnostic Code 6027 (2017).   

On remand, the Board finds that the Veteran should be provided with a new VA eye examination to evaluate the severity of his bilateral cataracts disability, to include any visual field impairment.  Notably, both an August 2009 VA eye examination and a February 2014 addendum VA eye examination reports record findings of bilateral peripheral constriction on Goldmann Perimeter testing, but the VA examiners both indicated that those findings were not consistent with findings on clinical examination.  However, neither VA examiner provided a rationale statement explaining why the Goldman Perimeter test results were not associated with the Veteran's cataracts disability.  Instead, both VA examiners stated that further testing was required. 

Additionally, although Goldmann testing noted visual field defects in August 2009 and February 2014, as reflected on the visual field charts, the numerical findings from those charts were not listed.  Also, on remand, the VA examiner should list the results from those examinations for the visual fields at the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him for clarification on his claim for service connection for arthritis by identifying the affected joint or joints. 

2.  Review the claims file and insure that all notification and development actions required by 38 U.S.C. §§ 5102, 5103, and 5103A (2012) are fully complied with and satisfied.  The Veteran should specifically be informed of what is required to reopen the claims of entitlement to service connection for arthritis of the lumbar spine and what is required to substantiate the underlying claims of service connection accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

3.  Update the claims folder with the Veteran's VA treatment records dated since April 2014. 

4.  Conduct any development deemed appropriate, to include a VA joints examination to obtain a medical opinion on the nature and etiology of his claimed arthritis disorder.  

5.  Schedule the Veteran for a VA eye examination with the appropriate specialist to determine the severity of his bilateral cataracts disability.  The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to his service-connected bilateral cataracts.  A Goldmann Perimeter Chart must be obtained and associated with the examination report and claims file.

Ask examiner to provide a statement on whether any visual field impairment noted on Goldman Perimeter test is associated with the severity of the Veteran's bilateral cataracts disability.  A rational should be provided for all opinions. 

In addition, the examiner is asked to review the VA visual field testing results from the August 2009 and February 2014, and report the extent of visual field at each of the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for both eyes.  If such cannot be accomplished, then provide an explanation on why.

6.  Thereafter, re-adjudicate the remaining issues on appeal, as appropriate.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


